Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: processing component, an indicator component, transmitting component, receiving component in claim 1, a determining component in claim 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 3 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02) 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 




Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01).
Claim limitation “device” is unclear as to whether the device is another communication device that is communicating with “a communication device” i.e. a device is installed in another vehicle or the device encompasses the communication device.
Claim limitation “a second mode” is unclear as to whether it is the same as the “a second vehicle mode”. Applicant recites “transmit a second vehicle mode signal based on the vehicle mode..” however the applicant recites in claim 1 two different modes i.e. vehicle mode and second mode. It is unclear the fact that the transmitting is based on the vehicle mode and not on the second mode since the signal is “ a second vehicle mode”. 
Claims 2-6, 8-12, and 14-18 are rejected for their dependency on claims 1, 7 and 13.

 Claim limitation “processing component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the communication device operates in a vehicle mode or second mode wherein the communication device may transmit a signal along communication channel to another communication device. There is no disclosure of any particular structure, either explicitly or inherently, to perform the operating in vehicle mode and second mode. The use of the term “communication device” is not adequate structure for performing the operating in different modes because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “communication device” refers to communicating certain information of a signal and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which operating component structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Claim limitation “an indicator component”, “transmitting mode”, and “receiving component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the indicator component provides a vehicle mode indication signal when the processing component is operating in the vehicle mode, a transmitting component can transmit a second vehicle mode signal based on the vehicle mode indication signal and a receiving component can receive a first vehicle mode signal and receive subsequent signal. There is no disclosure of any particular structure, either explicitly or inherently, to perform said functions. The use of the term “device” that includes indicator component, transmitting component, and receiving component is not adequate structure because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “device” refers to a generic unit that can perform these functions in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which operating component structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 2 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01)
 Claim limitation “determining component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states controlling component is able to instruct medication portion to operate in the first mode or second mode. There is no disclosure of any particular structure, either explicitly or inherently, to perform the instructing to operate in vehicle mode and second mode. The use of the term “controlling component” is not adequate structure for performing the operating in different modes because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “controlling component” refers to controlling certain  components to operate in a certain way and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which operating component structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
 Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
 (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23) 6. 

The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 


	Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of operating in a vehicle mode and second mode, transmitting a second vehicle mode.., receiving the vehicle mode.. and instructing said processing component to operate in the vehicle mode. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01)
Claims 2-6 are rejected for their dependency on claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16114393
Patent (application 14136467)
1. A device for use with a vehicle and with a communication device, the communication device being operable to transmit a first vehicle mode signal and to transmit a subsequent signal, said device comprising: a processing component operable to operate in a vehicle mode and to operate in a second mode; an indicator component operable to provide a vehicle mode indication signal when said processing component is operating in the vehicle mode; a transmitting component operable to transmit a second vehicle mode signal based on the vehicle mode indication signal; and a receiving component operable to receive the first vehicle mode signal and to receive the subsequent signal, wherein said processing component is further operable to perform a function while in the vehicle mode and based on the first vehicle mode signal and the subsequent signal. 
1. A device comprising: a processing component operable to operate in a vehicle mode and to operate in a second mode; an indicator component operable to provide a vehicle mode indication signal when said processing component is operating in the vehicle mode: a transmitting component operable to transmit a second vehicle mode signal based on the vehicle mode indication signal; and a receiving component operable to receive the a first vehicle mode signal from a communication device and to receive the a subsequent signal from the communication device, and wherein said processing component is still further operable to perform a function while in the vehicle mode and based on the first vehicle mode signal and the subsequent signal.
2. The device of claim 1, further comprising a determining component operable to instruct said processing component to operate in the vehicle mode.
2.  The device of claim 1, father comprising a determining component operable to instruct said processing component to operate in the vehicle mode.
3. The device of claim 2,wherein said determining component is further operable to detect a signal, and wherein said determining component is operable to instruct said processing component to operate in the vehicle mode based on the detected signal.
3. The device of claim 2, wherein said determining component is further operable to detect a field, and wherein said determining component is operable to instruct said processing component to operate in the vehicle mode based on the detected field.
4. The device of claim 1,wherein the subsequent signal includes location information corresponding to a location of the communication device, and wherein said processing component is further operable to produce a warning signal, as the performance of the function, based on the location information.
4. wherein the subsequent signal includes location information corresponding to a location of the communication device, and 3Appelicaon. No. 14/136,467 Docket No.: APlOVeh2VehResponse dated April 6, 2016Reply to Office Acuton of October 6,2015wherein said processing component is further operable to produce a warning signal, as the performance of the function, based on the location information,
5. The device of claim 1,wherein the subsequent signal includes velocity information corresponding to a velocity of the communication device, and wherein said processing component is further operable to produce a warning signal, as the performance of the function, based on the velocity information.
5. wherein the subsequent signal includes velocity information corresponding to a velocity of the communication device, and wherein said processing component is further operable to produce a warning signal, as the performance of the function, based on the velocity information.
6. The device of claim 1, further comprising a communication component operable to wirelessly communicate with a network.
6. further comprising a communication component operable to wirelessly communicate with a network.


	Similarly claims 13-18 in the instant application are rejected under claims 13-18 of Patent (application 14136467). 




Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7-12, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama (2001/0044697.

	Regarding claim 1, Kageyama discloses a device for use with a vehicle and with a communication device (FIG. 2, ¶0132, “vehicle communication device 5 provided to vehicle 10”, FIG. 2, Inter-vehicle communication device 6), the communication device being operable to transmit (¶0059, “wherein the unmanned vehicle and the first manned vehicle each comprises communication means for transmitting and receiving predetermined information among themselves”) a first vehicle mode signal (¶0060 “the first manned vehicle transmits to the unmanned vehicle via the communication means a mode”), and to transmit a subsequent signal (¶0060, “transmits to the unmanned vehicle via the communication means position information indicating the vehicle position”) said device comprising: 
	a processing component operable (¶0059, “wherein the unmanned vehicle and the first manned vehicle each comprises communication means”) to operate in a vehicle mode and to operate in a second mode (¶0060, guided mode and non-guided mode); 
	an indicator component operable to provide a vehicle mode indication signal when said processing component is operating in the vehicle mode (¶0060, transmits a mode which is either a guided mode or non-guiding mode. Examiner construes the transmitted mode as an indicator); 
	a transmitting component operable to transmit a second vehicle mode signal based on the vehicle mode indication signal (¶0060, Examiner construes the guiding mode as the second vehicle mode); and 
	a receiving component operable to receive the first vehicle mode signal and to receive the subsequent signal, wherein said processing component is further operable to perform a function while in the vehicle mode and based on the first vehicle mode signal and the subsequent signal (¶0061, “the unmanned vehicle, in the event that the mode received via the communication means is the non-guiding mode, is controlled, on the basis of the position information from the first manned vehicle, in such a way as to avoid entering an area of a given range that includes a current position of the first manned vehicle”).
	Regarding claim 2, Kageyama discloses further comprising a determining component operable to instruct said processing component to operate in the vehicle mode (¶0262, “a mode switch for switching between a guiding mode (escort mode) in which it guides an escorted vehicle, and a non-guiding mode (non-escort mode) in which it is not guiding a vehicle.”).  
	Regarding claim 3, Kageyama discloses wherein said determining component is further operable to detect a signal, and wherein said determining component is operable to instruct said processing component to operate in the vehicle mode based on the detected signal (¶0061, “the unmanned vehicle, in the event that the mode received via the communication means is the non-guiding mode, is controlled, on the basis of the position information from the first manned vehicle, in such a way as to avoid entering an area of a given range that includes a current position of the first manned vehicle”).  
	Regarding claim 4, Kageyama discloses wherein the subsequent signal includes location information corresponding to a location of the communication device, and wherein said processing component is further operable to produce a warning signal, as the performance of the function, based on the location information (FIG. 16 and FIG. 17, ¶0097, “The manned vehicle displays on the display screen of its display device 52a information pertaining to the range of possible locations for another manned vehicle or unmanned vehicle with the other vehicle expected to travel in the same direction over the prearranged travel route for the vehicle, there is issued Warning information to the effect that there is a risk of overtaking the other vehicle whereas if the other vehicle is not traveling in the same direction, there is issued Alarm information warning of the risk of collision with the other vehicle”. 
	Regarding claim 6, Kageyama discloses further comprising a communication component operable to wirelessly communicate with a network (FIG. 2, ¶0130, “monitoring station 20 and the plurality of vehicles are in wireless communication through monitoring station/vehicle communication devices 23, 5”.).
	Claims 7-10, 12, 13-16, and 18 are rejected using the same art and rationale used to reject claims 1-4, and 6.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (2001/0044697) in view of Elia (2012/0299713).

	Regarding claim 5, Kageyama discloses wherein the subsequent signal includes location information corresponding to a location of the communication device, and wherein said processing component is further operable to produce a warning signal, as the performance of the function, based on the location information; however Kageyama does not explicitly disclose the velocity information.
	Elia, in the same field of endeavor, teaches wherein the subsequent signal includes velocity information corresponding to a velocity of the communication device, and wherein said processing component is further operable to produce a warning signal, as the performance of the function, based on the velocity information (FIG. 2, 203-207, ¶0055, “the positioning data includes location coordinates and a motion which optionally includes movement direction and velocity”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the vehicle interference prevention device as taught by Kageyama by implementing producing warning based on the velocity information. One of ordinary skill in the art would have been motivated to make to make this modification in order to reduce the risk of collision by constraining the transmitted information to the proximate vehicles only. 
	Claims 11 and 17 are rejected using the same art and rationale used to reject claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rubin (2013/0293394) discloses a vehicle communication system providing, wirelessly transmitting and receiving messages regarding the status of parking spaces, such as empty or occupied with different communication modes. Watanabe(7,236,878) discloses vehicle-mounted devices and peripheral vehicle position calculation methods, and more particularly, to a vehicle-mounted device and a peripheral vehicle position calculation method for calculating positions of peripheral vehicles on the basis of information received from the peripheral vehicles via inter-vehicle communication and for performing predetermined processing based on the positions of the peripheral vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662